EXHIBIT 10.1
 
 
NAME OF SUBSCRIBER: __________________________________________________




TO:                          EMCLAIRE FINANCIAL CORP
612 MAIN STREET
EMLENTON, PENNSYLVANIA 16373
ATTENTION:  WILLIAM C. MARSH


SUBSCRIPTION AGREEMENT


SECTION 1.


1.1          Subscription.


The undersigned, intending to be legally bound, hereby irrevocably subscribes
for and agrees to purchase the number of shares of common stock (the "Shares")
of Emclaire Financial Corp, a Pennsylvania corporation (the "Company"),
indicated on page A-8 hereof, on the terms and conditions described herein and
in the  Private Offering Memorandum, dated April 21, 2015 (such memorandum,
together with all documents incorporated by reference therein and amendments and
supplements thereto, the "Private Offering Memorandum"), a copy of which has
been received by the undersigned.


The Company is offering for sale up to 350,000 Shares.  The Shares are being
offered to certain existing shareholders of the Company and selected members of
the general public who, in each case, are "accredited investors" as defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act").  Investors who wish to purchase Shares must subscribe for a
minimum of $50,000 of common stock and may not subscribe for more than $1.0
million of common stock.  The Company reserves the right, in its sole
discretion, to change or waive the purchase limitations.  Unless otherwise
indicated, all capitalized terms not defined herein shall have the same meanings
and definitions as set forth in the Private Offering Memorandum.


1.2          Purchase of Shares.


The undersigned understands and acknowledges that the subscription price for the
Shares shall be twenty-three dollars and fifty cents ($23.50) per Share. 
Payment for the Shares shall be by check or wire transfer, in each case only in
accordance with the instructions of the Company, together with an executed copy
of this Subscription Agreement and any other required documents.


SECTION 2.


2.1          Acceptance or Rejection.


(a)          The undersigned understands and agrees that the Company reserves
the right to reject this subscription for the Shares in whole or part, if, in
its reasonable judgment, it deems such action in the best interest of the
Company, at any time prior to the Closing (as defined below), notwithstanding
prior receipt by the undersigned of notice of acceptance of the undersigned's
subscription.


(b)          The undersigned understands and agrees that subscriptions are
irrevocable.


(c)          In the event of rejection of this subscription, or in the event the
sale of the Shares subscribed for by the undersigned is not consummated by the
Company for any reason (in which event this Subscription Agreement shall be
deemed to be rejected), this Subscription Agreement and any other agreement
entered into between the undersigned and the Company relating to this
subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the purchase price
remitted to the Company by the undersigned.


2.2          Closing; Closing Date.


The closing (the "Closing") of the purchase and sale of the Shares following the
acceptance by the Company of the undersigned's subscription, as evidenced by the
Company's execution of this Subscription Agreement, shall take place on such
date and at such location as determined by the Company.  At the Closing of the
purchase and sale of the Shares subscribed to by the undersigned, the Company
shall prepare for delivery to the undersigned the certificates for the Shares to
be issued and sold to the undersigned, duly registered in the undersigned's name
against payment in full by the undersigned of the aggregate purchase price of
the Shares.

 
1

--------------------------------------------------------------------------------

2.3          Registration for Resale.  The Company has agreed to file a
registration statement with the Securities and Exchange Commission to register
the Shares for resale under the Securities Act within 90 days of issuance and to
use its best efforts to have the registration statement declared effective
promptly after filing.  After the registration statement is declared effective,
purchasers of common stock in the offering could sell their Shares by delivery
of the resale prospectus included in such registration statement.
 
SECTION 3.


3.1          Investor Representations and Warranties.


The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a)          The undersigned is acquiring the Shares for his own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
Shares.  Further, the undersigned does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares for which the undersigned is subscribing.


(b)          The undersigned has full power and authority to enter into this
Subscription Agreement, the execution and delivery of this Subscription
Agreement has been duly authorized, if applicable, and this Subscription
Agreement constitutes a valid and legally binding obligation of the undersigned.


(c)          The undersigned acknowledges his understanding that the offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder ("Regulation D").  In
furtherance thereof, the undersigned represents and warrants to and agrees with
the Company and its affiliates as follows:


(i)      The undersigned realizes that the basis for the exemption may not be
present if, notwithstanding such representations, the undersigned has in mind
merely acquiring the Shares for a fixed or determinable period in the future, or
for a rise in the value of the Shares, or for sale if the Shares do not rise in
value.  The undersigned does not have any such intention.


(ii)      The undersigned has the financial ability to bear the economic risk of
his investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to his
investment in the Company; and


(iii)      The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Shares.  If other than an individual, the
undersigned also represents it has not been organized for the purpose of
acquiring the Shares.


(d)          The undersigned is an accredited investor because the undersigned
falls within at least one of the following categories.


(i)      Applicable to individuals ONLY.  Please answer the following questions
concerning your financial condition as an "accredited investor" (within the
meaning of Rule 501 of Regulation D).  If the undersigned is more than one
individual, each individual must initial an answer where the question indicates
a "yes" or "no" response and must answer any other question fully, indicating to
which individual it applies.  If the undersigned is purchasing jointly with his
or her spouse, one answer may be indicated for the couple as a whole:


(A)        Your net worth* (or joint net worth with your spouse) exceeds
$1,000,000?


____       _____

Yes          No



(B)         You have an individual income** in excess of $200,000 or joint
income together with your spouse in excess of $300,000 in each of the two most
recent years (2014 and 2013) and you reasonably expect to reach the same income
level in the current year (2015)?


____       _____

Yes          No

 
 
2

--------------------------------------------------------------------------------



(C)          You are an executive officer or director of Emclaire Financial
Corp?


____      ____

Yes          No


*For purposes hereof "net worth" shall be deemed to include your assets, liquid
or illiquid (including such items as property, furnishings, automobile and
restricted securities, but NOT including the value or equity of your primary
residence) MINUS any liabilities (including such items as debts and other
liabilities).  Your primary residence shall not be included as an asset. 
Indebtedness that is secured by your primary residence, up to its estimated fair
market value at the time of the purchase of the Shares, shall not be included as
a liability (except that if the amount of such indebtedness outstanding at the
time of the purchase of the Shares exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability). Further,
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of the primary residence at the time of purchase of
the Shares shall be included as a liability.


**For purposes hereof the term "income" is not limited to "adjusted gross
income" as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing "adjusted gross
income."  For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of "income" for purposes hereof. 
For investors who are self-employed, "income" is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.


(ii)      Applicable to corporations, partnerships and other entities ONLY:


The undersigned is an accredited investor because the undersigned falls within
at least one of the following categories (Check all appropriate lines):



_______ (A) a bank as defined in Section 3(a)(2) of the Securities Act or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;




_______ (B) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;




_______ (C) an insurance company as defined in Section 2(13) of the Securities
Act;




_______ (D) an investment company registered under the Investment Company Act of
1940, as amended (the "Investment Act"), or a business development company as
defined in Section 2(a)(48) of the Investment Act;




_______ (E) a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;




_______ (F) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, where such plan has total assets
in excess of $5,000,000;




_______ (G) an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended (the "Employee
Act"), where the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of the Employee Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or an employee
benefit plan that has total assets in excess of $5,000,000 or a self-directed
plan the investment decisions of which are made solely by persons that are
accredited investors;




_______ (H) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;

 
 
3

--------------------------------------------------------------------------------


 

_______ (I) an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;




_______ (J) a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of the
Securities Act; or



_______ (K)          an entity in which all of the equity owners are accredited
investors.


(e)          The undersigned:


(i)      Have been furnished with the Private Offering Memorandum and any
documents which may have been made available upon request for a reasonable time
prior to the date hereof and the undersigned has carefully read the Private
Offering Memorandum and understands and have evaluated the risks set forth under
"Risk Factors" and the considerations described in the Private Offering
Memorandum and have relied solely (except as indicated in subsections (ii) and
(iii) below) on the information contained in the Private Offering Memorandum
(and the documents incorporated therein);


(ii)      Have been provided an opportunity for a reasonable time prior to the
date hereof to obtain additional information concerning the offering of the
Shares, the Company and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense;


(iii)      Have been given the opportunity for a reasonable time prior to the
date hereof to ask questions of, and receive answers from, the Company or its
representatives concerning the terms and conditions of the offering of the
Shares and other matters pertaining to this investment, and have been given the
opportunity for a reasonable time prior to the date hereof to obtain such
additional information necessary to verify the accuracy of the information
contained in the Private Offering Memorandum or that which was otherwise
provided in order for him to evaluate the merits and risks of purchase of the
Shares to the extent the Company possesses such information or can acquire it
without unreasonable effort or expense;


(iv)      Have not been furnished with any material oral representation or oral
information in connection with the offering of the Shares which is not contained
in the Private Offering Memorandum; and


(v)      Have determined that the Shares are a suitable investment for the
undersigned and that at this time the undersigned could bear a complete loss of
such investment.


(f)          The undersigned is not relying on the Company, or its affiliates
with respect to economic considerations involved in this investment.


(g)          The undersigned represents, warrants and agrees that he will not
sell or otherwise transfer the Shares without registration under the Securities
Act or an exemption therefrom and fully understands and agrees that he must bear
the economic risk of his purchase because, among other reasons, the Shares have
not been registered under the Securities Act or under the securities laws of any
state and, therefore, cannot be resold, pledged, assigned or otherwise disposed
of unless they are subsequently registered under the Securities Act and under
the applicable securities laws of such states or an exemption from such
registration is available.  In particular, the undersigned is aware that the
Shares are "restricted securities," as such term is defined in Rule 144
promulgated under the Securities Act ("Rule 144"), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met.  The
undersigned also understands that, except as otherwise provided herein, the
Company is under no obligation to register the Shares on his behalf or to assist
him in complying with any exemption from registration under the Securities Act
or applicable state securities laws.  The undersigned further understands that
sales or transfers of the Shares are further restricted by state securities laws
and the provisions of this Agreement.


The undersigned understands that the Company has agreed to file a registration
statement with the Securities and Exchange Commission to register the Shares for
resale under the Securities Act within 90 days of issuance and to use its best
efforts to have the registration statement declared effective promptly after
filing.  After the registration statement is declared effective, purchasers of
common stock in the offering could sell their Shares by delivery of the resale
prospectus included in such registration statement.


(h)          No representations or warranties have been made to the undersigned
by the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein and in
the Private Offering Memorandum, and in subscribing for Shares the undersigned
is not relying upon any representations other than those contained herein or in
the Private Offering Memorandum.
 
 
4

--------------------------------------------------------------------------------


 
(i)          Any information which the undersigned has heretofore furnished to
the Company with respect to his financial position and business experience is
correct and complete as of the date of this Subscription Agreement and if there
should be any material change in such information he will immediately furnish
such revised or corrected information to the Company.


(j)          The undersigned understands and agrees that the certificates for
the Shares shall bear the following legend until (i) such securities shall have
been registered under the Securities Act and effectively been disposed of in
accordance with the registration statement; or (ii) in the opinion of counsel
for the Company or other counsel reasonably acceptable to the Company, such
securities may be sold without registration under the Securities Act as well as
any applicable "Blue Sky" or state securities laws:


"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO THESE SECURITIES, OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A HOLDER HEREOF FIRST HAVING
OBTAINED THE WRITTEN OPINION OF COUNSEL TO EMCLAIRE FINANCIAL CORP (THE
"COMPANY"), OR OTHER COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY, THAT THE
PROPOSED DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE
SECURITIES ACT AS WELL AS ANY APPLICABLE "BLUE SKY" OR SIMILAR SECURITIES LAW."


(k)          The undersigned understands that an investment in the Shares is a
speculative investment which involves a high degree of risk of loss of his
entire investment.


(l)          The undersigned's overall commitment to investments which are not
readily marketable is not disproportionate to the undersigned's net worth, and
an investment in the Shares will not cause such overall commitment to become
excessive.


(m)          The undersigned consents to the placing of legends and
stop-transfer orders with the transfer agent of the Company's securities with
respect to any of such securities registered in the name of the undersigned or
beneficially owned by the undersigned.


(n)          The foregoing representations, warranties and agreements shall
survive the execution and delivery of this Agreement and the Closing.


SECTION 4.


4.1          Indemnity.


The undersigned agrees to indemnify and hold harmless the Company, its officers
and directors, employees and its affiliates and each other person, if any, who
controls any thereof, against any loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representation or warranty or breach or failure by the
undersigned to comply with any covenant or agreement made by the undersigned
herein or in any other document furnished by the undersigned to any of the
foregoing in connection with this transaction.
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------





4.2          Modification.


Neither this Subscription Agreement nor any provisions hereof shall be modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.


4.3          Notices.


Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.


4.4          Counterparts.


This Agreement may be executed through the use of separate signature pages or in
any number of counterparts, and each of such counterparts shall, for all
purposes, constitute one agreement binding on all parties, notwithstanding that
all parties are not signatories to the same counterpart.


4.5          Binding Effect.


Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and assigns.  If the undersigned is more than
one person, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, administrators and successors.


4.6          Entire Agreement.


This Agreement and the documents referenced herein contain the entire agreement
of the parties and there are no representations, covenants or other agreements
except as stated or referred to herein and therein.


4.7          Assignability.


This Agreement is not transferable or assignable by the undersigned.


4.8          Applicable Law.


This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to conflicts of law
principles.


4.9          Pronouns.


The use herein of the masculine pronouns "him" or "his" or similar terms shall
be deemed to include the feminine and neuter genders as well and the use herein
of the singular pronoun shall be deemed to include the plural as well.
 
 
 
 
 
 
 
 
 
 
 
 
 
 


6

--------------------------------------------------------------------------------

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE


IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ___ day
of ______________, 2015.




____________________                                                      X     
  $23.50 per Share Subscription Price    
=                                                                                                                              
$_________________________
(Shares Subscribed
For)                                                                                                                                                                                                                                                                                                                      
(Total Subscription Price)  




Method of payment (Please check one):


 [  ]     Check                      [  ]        Money
Order                     [  ]         Wire Transfer




Manner in which Title is to be held (Please check one):


1.
____
Individual
7.
____
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:  ____________
 
2.
____
Joint Tenants with Right of Survivorship
8.
____
As a Custodian for
 
________________________
Under the Uniform Gift to
Minors Act of the State of
_______________________
 
3.
____
Community Property
9.
____
Married with Separate Property
 
4.
____
Tenants in Common
10.
____
Keogh
 
5.
____
Corporation/Partnership/
Limited Liability Company
 
11.
____
Tenants by the Entirety
6.
____
IRA
     





INDIVIDUAL SUBSCRIBERS MUST ALSO COMPLETE PAGE A-9.


SUBSCRIBERS WHICH ARE CORPORATIONS OR OTHER ENTITIES MUST ALSO COMPLETE PAGE
A-10.
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

EXECUTION BY NATURAL PERSONS
 
 


 
Exact Name in Which Title is to be Held


 
 






 
 
Name (Please Print)
 


 
 
 
Residence: Number and Street
 




 
 
City, State and Zip Code
 

 
 
 
 
Social Security Number
 

 
 

   
 
 
(Signature(s))
 

 
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.








COMPANY USE ONLY


ACCEPTED this                        day of                                    
   , 2015 on behalf of Emclaire Financial Corp


 
By:
 
 
Name:
 
 
  Title:


 
 
 
 
 
 


8

--------------------------------------------------------------------------------



EXECUTION BY SUBSCRIBER WHICH IS A CORPORATION OR OTHER ENTITY


(Corporation, Partnership, Trust, Etc.)


 
 
Name of Entity (Please Print)


Date of Incorporation or Organization:
 
 
 
State of Principal Offices:
 
 
 
Federal Taxpayer Identification Number:
 



 


 
By:
 
Name:
 
  Title:


[seal]
 
 
 
 
 
(If Entity is a Corporation)
 
 
 
 
 
 
 
Address
 
 
 
 
  Taxpayer Identification Number  

 
 
COMPANY USE ONLY


ACCEPTED this                      day of                                      
     , 2015 on behalf of Emclaire Financial Corp




 
By:
 
Name:
 
  Title:


 
 
 
 
 
 
 
 
 
 
 
 
 
9